

 
 
 
 
Exhibit 10.2



FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT


The Employment Agreement dated as of September 22, 2011 between Forest City
Enterprises, Inc. and Robert G. O’Brien (the “Agreement”) is amended, effective
January 1, 2014, as follows:


1.The first sentence of Section 5(a)(ii)(A) of the Agreement is deleted in its
entirety and replaced with the following:


“Two times the sum of (I) your Annual Base Salary, (II) the average of the
annual incentives payable to you under the annual incentive plan (STIP) for the
last three full fiscal years prior to the Date of Termination, (III) an amount
equal to 12 monthly long-term care premiums, based on the level of coverage in
effect for you immediately prior to the Date of Termination, and (IV) an amount
equal to your annual health care subsidy payment as in effect immediately prior
to the Date of Termination.”


2.Except as explicitly set forth herein, the Agreement will remain in full force
and effect.


FOREST CITY ENTERPRISES, INC.




By: /s/ CHARLES A. RATNER
Charles A. Ratner,
Chairman of the Board of Directors






/s/ ROBERT G. O’BRIEN
Robert G. O’Brien
    

